Citation Nr: 1628570	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971 and from July 1980 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  In that decision, the AMC granted entitlement to service connection for hypertension and assigned an initial noncompensable (zero percent) rating.  Jurisdiction over this case subsequently was transferred to the VA Regional Office (RO) in Atlanta, Georgia.

In a June 2009 Statement in Support of Claim (VA 21-4138), the Veteran disagreed with the initial disability rating assigned for his service-connected hypertension.  In December 2009, the Board construed that document as a timely notice of disagreement and remanded the claim for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999), codified at 38 C.F.R. § 19.9(c) (2015).  Thereafter, in a June 2010 rating decision, the RO granted a higher initial rating of 10 percent for hypertension.  At the same time, the RO also issued a June 2010 SOC, continuing the initial rating of 10 percent for hypertension.  As the award did not result in the maximum rating available, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Veteran then filed a timely substantive appeal.

In April 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for, among other things, a VA examination to determine the nature and severity of the Veteran's hypertension.  After completion of the requested actions, the AOJ issued a November 2015 supplemental SOC (SSOC), continuing the previous denial of the claim.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

In an August 2015 Statement in Support of Claim (VA 21-4138), after the March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed, the Veteran reported that "[a]s a direct result of taking the medications prescribed by my doctor to treat my [hypertension], I began to experience a high level of Erectile Dysfunction."  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The issue of entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension, has not been developed and adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed).


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104 Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issue decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran was granted service connection for hypertension in April 2009, and he was assigned a disability rating and an effective date in that decision.  As the issue currently before the Board stems from disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to this claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  In its April 2015 remand, the Board instructed that the AOJ send a letter requesting authorization and release of private medical records and obtain outstanding VA treatment letters.  The AOJ sent such a letter in August 2015 and obtained the outstanding treatment records.  Moreover, the Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.

Further, the Veteran was afforded a VA examination in August 2015 in connection with the instant issue on appeal.  The examination report contains sufficient evidence by which to evaluate the Veteran's service-connected disability at issue during the appeal period.  In addition, since the VA examination conducted in August 2015, the Veteran has neither alleged, nor presented evidence to suggest, that his hypertension has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations and/or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As noted earlier, the issue on appeal was previously before the Board in April 2015, when it was remanded for, among other things, a VA examination.  As demonstrated above, the Veteran was provided with a VA examination in August 2015 to assess the nature and severity of his hypertension.  The Board, therefore, finds that the AOJ substantially complied with the Board's April 2015 remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.  Higher Initial Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in the instant case, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Currently, the Veteran is assigned a 10 percent disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominately 120 or more.  A 60 percent rating is warranted for diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104, DC 7101.

Turning to the relevant evidence of record, in February 2001, during a primary care check-up appointment at the VA Medical Center (VAMC), the Veteran's initial blood pressure reading was 154/88.  His blood pressure was re-checked, and the readings were 168/100 (right arm) and 154/92 (left arm).  It was noted that the Veteran was taking no medications at that time for his elevated blood pressure.  In March 2001, during a return primary care visit at the VAMC, the Veteran's initial blood pressure reading was 176/96.  His blood pressure was re-checked, and the readings were 148/92 (right arm) and 156/106 (left arm).  A manual blood pressure reading of 160/96 was also recorded.  The Veteran's non-compliance with prescribed medication for his hypertension was noted.  In this regard, the Veteran reported that he had stopped taking his prescribed hypertension medication for eight months because it had made him feel tired when running "road races."  He reported no feelings of being tired otherwise.

In a December 2003 letter, the Veteran's private orthopedic doctor, Dr. Y., stated that the Veteran's blood pressure reading was 161/99 in December 2003.  Private treatment records from Dr. L. from May 2005 to April 2009 demonstrate blood pressure readings as follows: 170/110 (May 2005); 140/100 (June 2005); 140/90 (April 2006); 120/72 (June 2006); 130/90 (March 2007); 118/82 (May 2008); and 140/90 (April 2009).  The records indicate that the Veteran was prescribed medication for his hypertension during this time.

A medical record from Federal Occupational Health reveals that the Veteran's blood pressure was taken three times in June 2009.  Those blood pressure readings were 160/100, 170/80, and 168/82.

Private treatment records from Dr. L. from April 2014 to April 2015 show the following blood pressure readings: 115/66 (August 2012); 118/71 (October 2012); 151/81 (April 2013); 142/76 (October 2013); 139/76 (December 2014); and 130/70 (April 2015).  The records indicate that the Veteran continued to be prescribed medication for his hypertension.  During an April 2015 visit with Dr. L., the Veteran reported feeling well with no complaints.  He also reported that he hadn't been checking his blood pressure at home and denied chest pain or shortness of breath.  He indicated that he was retired and spent his time volunteering at the golf course and playing golf.

In August 2015, the Veteran was afforded a VA hypertension examination.  At that examination, the Veteran reported that he was currently on medication for his hypertension and that he was tolerating his medication as ordered.  He also reported that his blood pressure was controlled on his current regimen, but that he was not checking his blood pressure at home often.  He indicated that he did not take his medication that morning of the examination.  The Veteran's initial blood pressure reading was 179/92.  Based on a review of the Veteran's claims file, the examiner concluded that the Veteran did not have a history of a diastolic blood pressure elevation to predominately 100 or more.  The examiner also concluded that the Veteran's hypertension did not impact his ability to work.

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for hypertension.  The above evidence reflects that the Veteran's blood pressure readings have never "predominantly" shown diastolic pressures at 110 or more.  Although the Veteran's diastolic pressure was measured at 110 once in May 2005, this was an isolated occurrence, and measurements taken prior to and after that time show diastolic pressure to be below 110.  In fact, of the 25 blood pressure readings mentioned above, 21 of those readings had diastolic pressures below 100.  Additionally, the above evidence reflects that the Veteran's blood pressure readings have never shown systolic pressures at 200 or more.  Instead, it reflects that the Veteran's systolic pressure has ranged from 115 to 176.  

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension has not more nearly approximated diastolic pressure predominately 110 or more, or systolic pressure predominately 200 or more, as is required for a 20 percent rating.  To the extent that the Veteran has contended that his blood pressure readings would be higher but for his medication, such as in his August 2015 statement, the rating criteria specifically contemplate the use of continuous medication for control in the 10 percent evaluation that the Veteran currently receives.  See 38 C.F.R. § 4.104, DC 7101.  As the effects of medication are specifically contemplated by the rating criteria, it is appropriate to take these effects into account.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ("the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria") (emphasis added).  In this regard, the Board notes that in February and March 2001, when the records indicate that the Veteran was taking no medication for his hypertension, his diastolic blood pressure was measured below 110, and his systolic blood pressure was measured below 200.

For the foregoing reasons, the claim for an initial rating in excess of 10 percent for hypertension must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Additional Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See id.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this regard, the rating criteria contemplate elevated blood pressure readings and the necessity for continuous medication.  There are no findings or reports of additional symptoms manifested as a result of the Veteran's hypertension.  Therefore, as the Veteran's hypertension does not manifest in any symptoms other than the increased blood pressure, it cannot be said that the schedular criteria does not contemplate his symptomatology.  To the extent that the Veteran contends that he suffers from erectile dysfunction as a result of his hypertension, a separate claim for the same has been referred herein.

The Board acknowledges that in March 2001, the Veteran reported that he had stopped taking his hypertension medication because it made him feel tired when running "road races."  However, the Board notes that the Veteran reported not feeling tired otherwise, and that he did not continue to report such symptom thereafter.  In any event, to the extent that the Veteran contends that he still experiences fatigue when running due to his hypertension, the Board acknowledges that such symptom is not contemplated specifically by the applicable diagnostic criteria, and thus a question is raised as to whether the available schedular evaluations for the service-connected hypertension disability is adequate.  However, the evidence does not show marked interference with employment, frequent periods of hospitalization, or that the regular schedular standards have otherwise been rendered impractical.  Here, the Veteran has not alleged that his hypertension caused him any problems with work and the other evidence of record indicates no occupational impairment or any hospitalizations due to the Veteran's hypertension.  Accordingly, the Board finds that the criteria for referral for extraschedular consideration have not been met.  See Thun, supra.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  

Here, the Veteran has not asserted, nor does the evidence of record suggest, that his hypertension has rendered him unemployable.  On the contrary, the Veteran indicated that he had been working as an auditor for the Federal Government during a July 2009 VA audiology examination.  Later, the Veteran reported that he was retired during an April 2015 visit with Dr. L.  In addition, the August 2015 VA examiner found that the Veteran's hypertension did not impact his ability to work.  Therefore, the Board finds that a claim for a TDIU has not been reasonably raised.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


